Friday, July 01, 2011


Mr. Thomas P. Perkins Jr.
Dallas City Attorney
1500 Marilla Street, Room 7B North
Dallas, TX 75201
Mr. Julius Staev
Law Offices of Julius S. Staev
8144 Walnut Hill Lane, Suite 1080
Dallas, TX 75231

RE:   Case Number:  09-0257
      Court of Appeals Number:  05-07-01244-CV
      Trial Court Number:  02-10116-L

Style:      CITY OF DALLAS
      v.
      HEATHER STEWART

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Michael A. Cruz, Deputy Clerk
Enclosure
|cc:|Mr. Gary Fitzsimmons      |
|   |Ms. Lisa Matz             |
|   |Mr. Frederick Wayne       |
|   |'Fritz' Quast             |
|   |Mr. Arturo G. Michel      |
|   |Mr. Jose Ines Nino        |
|   |Ms. Donna Lynn Edmundson  |
|   |Mr. Rance L. Craft        |